PER CURIAM.
This appeal is from two orders of the District Court for Southern California, sitting as a court of bankruptcy. Timely application for allowance of the appeal was made to the District Court and to this court and was granted by both. Some of the appellees have moved to dismiss the appeal on the ground that the District Court did not have jurisdiction to allow it. The motion is not well founded. Jurisdiction to allow the appeal was vested either in the District Court or in this court, Bankruptcy Act, §§ 24, 25, 11 U.S.C.A. §§ 47, 48. Since both courts allowed the appeal, whether the District Court did or did not have jurisdiction to allow it is immaterial.
Motion denied.